*397ON REHEARING.
Mr. Justice Green
delivered the opinion of the Court.
A petition for rehearing has been filed insisting that this court has jurisdiction of this appeal upon the theory that it is a case involving the constitutionality of a statute of Tennessee.
The suit involves the right of Grainger county to rescind by resolution of its quarterly court the action of that court at a previous terra authorizing the issue of bonds in question. It is said that the county court is a “legislative body, a branch or arm of the legislature, and any legislative act of said county court, acting as a legislature, is a legislative act. and to that extent a statute of Tennessee;” that this is a suit to declare this action of the county court unconstitutional, as well as for a mandamus, and in that way the constitutionality of a statute of Tennessee is involved.
Our attention is called to the federal cases holding that “any enactment, from whatever sources originally, to which the State gives the force of a law, is a statute of said State, within the meaning of the statute relative to the jurisdiction of the federal courts.” New Orleans Waterworks Co. v. Louisiana Sugar Refining Co., 125 U. S., 38, 8 Sup. Ct., 741, 81 L. Ed., 607.
There are several cases to this effect, and the courts of the United States have taken jurisdiction of many cases in which it appeared that some municipal, ordinance “to which the State gave the force of law” violated the constitutional provision against a law of the State impairing the obligation of a contract.
*398There is a qualification, however, running through all these cases, expressed thus by Mr. Justice Harlan:
“A municipal ordinance, not passed under supposed legislative authority, cannot be regarded as a law of the State, within the meaning of the constitutional prohibition against State laws impairing the obligation of contracts.” Hamilton Gaslight & Coke Co. v. City of Hamilton. 146 U. S., 258-266, 13 Sup. Ct., 90, 36 L. Ed., 963-967, citing authorities,
It will be observed that the action of the county court of Grainger county, about which complaint is made, is not the first resolution authorizing the bond issue. That action of the county court was taken under express legislative authority, and had it' tended to impair contractual obligations, under the federal cases, a constitutional question would doubtless have been raised thereby.
The complaint here made is of the subsequent action of the county court, of the resolution rescinding its former action. Appellant will hardly contend that this resolution of rescission was passed in pursuance of legislative authority. It was not, as a matter of course.
So we think this is not one of those “cases involving the constitutionality of the statutes of Tennessee,” and adhere to our former conclusion that we are without jurisdiction herein.